Citation Nr: 0015573	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1998 from the Montgomery, Alabama, 
Regional Office (RO). 

A videoconference hearing before a member of the Board and 
signatory of this decision was conducted in October 1998.


FINDING OF FACT

PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(f) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative essentially contend that 
the veteran currently suffers from PTSD, which was incurred 
as the result of stressors that he underwent during military 
service in the Republic of Vietnam.

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 
Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  

The veteran has asserted stressors due to service in Vietnam, 
and a medical professional has diagnosed him with PTSD as a 
result of his involvement in the Vietnam War.  Presuming this 
evidence to be credible as required for well-groundedness 
purposes, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. 
§ 1110 (West 1991).

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

The veteran's service records do not demonstrate that he was 
awarded military citations which would establish a 
presumption that he "engaged in combat with the enemy."  His 
military personnel records indicate that he served in Vietnam 
from September 1970 to September 1971.  The veteran's DD 214 
indicates that he has been awarded two Bronze Stars.  The 
Board notes that the Bronze Stars were not awarded with the 
V-Device, which would raise the presumption of engaging in 
combat.  The veteran's personnel records reflect that he was 
a member of the 378th Maintenance Support Company during his 
entire tour of duty in Vietnam.

The service treatment records reflect no complaints or 
findings pertaining to a psychiatric disorder.  At the time 
of the separation examination the veteran did not give a 
history of nervous trouble.  His psychiatric condition was 
clinically evaluated as normal.

Beginning in 1983, the veteran received intermittent 
treatment at VA facilities for psychiatric disorders 
variously diagnosed to include schizophrenia, paranoid type, 
adjustment disorder, anxiety, paranoia, and somatic 
complaints. 

In February 1996 the veteran supplied VA with information 
concerning stressors related to his period of service in 
Vietnam.  He provided specific information regarding a 
friend, S. H., who was killed in Vietnam.  He also claimed to 
have witnessed other deaths, such as babies being killed by 
soldiers.  The veteran stated that he did not see S. H. die, 
but that he was there when his friend's corpse was taken out 
of a river in Long Bihn, Bien Hoa province. 

In August 1997 he asserted that his best friend, S.H., was 
killed, and that he witnessed him being pulled from a river 
with his head clean off his body.  He added that the 
stressors had caused him to experience nightmares and 
flashbacks.  The record also reveals that the veteran 
repeated these contentions concerning his killed comrade, 
S.H., on several occasions during 1998.

A VA psychiatric examination was conducted in February 1998.  
It was noted that the veteran had been receiving VA 
outpatient PTSD clinic treatment since June or July 1997.  
The veteran complained of recurrent nightmares of Vietnam 
experiences.  The report noted that the veteran served with 
the 169th Combat Engineers.  He added that he served in a 
perimeter guard duty capacity as well as in convoys, guarding 
those who worked on bridges and roads.  He reported 
constantly being shot at, as well as coming under mortar 
fire.  He also noted that his most traumatic experience was 
having one of his friends killed, and witnessing him being 
fished out of the river, almost beheaded.  The diagnosis was 
PTSD.  It was also noted that the disorder was moderately 
severe, and that the veteran was unable to get along with 
people due to combat experience.  

Review of an outpatient progress note dated in March 1998 
shows that the veteran related that he was still bothered by 
remembrances of witnessing a friend being killed.  In 
addition, a January 1999 mental health clinic note, one of 
several dated in 1999, shows a diagnosis of PTSD.  

In April 1998 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG)) indicated that S. 
H. was killed, and had drowned due to a non-hostile action in 
the Bien Hoa province in May 1971.  The record indicates the 
169th Combat Engineers Bn was also located in Long Bihn, Bien 
Hoa province.

A VA hospital discharge summary shows that the veteran was 
diagnosed with PTSD in September 1998.  

During the veteran's October 1998 videoconference hearing, 
the veteran testified that while assigned to the 169th Combat 
Engineer Battalion and was located at a firebase located near 
Whiskey Mountain his unit received motor attacks 
approximately several times a month and sniper fire.  He 
further indicated that there were casualties.  The veteran 
had difficulty recalling specific dates and the specific 
company to which he was assigned.  He stated that for the 
majority of his tour he was stationed at Long Bihn, Bien Hoa 
Province.  In addition, the veteran testified that he saw the 
body of S.H being removed from the water and that he was 
stationed at Long Bihn at the time.  

To summarize, the veteran's primary stressor was witnessing 
the corpse off his friend, S.H., being pulled from the water 
near Long Bihn.  He has stated that he was stationed in Long 
Bihn at the time of this incident.  The veteran has 
consistently reported this stressor.  The Vietnam Casualty 
Detail Report indicates that S.H., had drowned due to a non-
hostile action in the Bien Hoa province in May 1971.  The 
Board finds the veteran's testimony that he was stationed at 
Long Bihn at the time of this incident is credible.  These 
facts when viewed in conjunction with the hearing testimony 
and other statements of record submitted by the veteran 
persuades the Board that the veteran witnessed the body S.H. 
being removed as claimed.  Accordingly, this stressor is 
verified. 

VA psychiatric medical professionals have confirmed the 
diagnosis of PTSD in part based on the above-mentioned 
primary stressor which has consistently been asserted by the 
veteran.  Accordingly, the Board finds service connection for 
PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


